
	
		I
		111th CONGRESS
		1st Session
		H. R. 4021
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Mr. Blumenauer (for
			 himself, Mrs. Bono Mack,
			 Mrs. Capps,
			 Mr. Cassidy,
			 Mr. Connolly of Virginia,
			 Mr. Filner,
			 Mr. Holt, Ms. Schwartz, Mr.
			 Welch, and Mr. Wu)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To expand the Safe Routes to School program to high
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Routes to High Schools
			 Act.
		2.Expansion of safe
			 routes to school program
			(a)High schools
			 students includedSection
			 1404(a) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users is amended by striking in primary and middle
			 schools and inserting the following: and adolescents in primary,
			 middle, and high schools.
			(b)Purposes
				(1)In
			 generalSections 1404(b)(1) of such Act is amended by inserting
			 and adolescents after children.
				(2)SafetySection
			 1404(b)(2) of such Act is amended by inserting and throughout
			 adolescence after early age.
				(c)ApportionmentSection 1404(c)(1) is amended in
			 subparagraphs (A) and (B) by striking and middle schools and
			 inserting , middle, and high schools.
			(d)Eligible
			 projects and activitiesSection 1404(f) of such Act is amended by
			 adding at the end the following:
				
					(4)PreferenceFrom the amounts apportioned to a State
				under this section, the State shall give priority to projects for primary and
				middle schools and to projects that propose to serve a combination of at least
				one primary, middle, and high school within the same school
				district.
					.
			(e)DefinitionsSection
			 1404(k)(2) of such Act is amended—
				(1)in the heading by
			 striking and
			 middle and inserting , middle, and high
			 schools;
				(2)in the text by
			 striking and middle and inserting , middle, and high
			 schools; and
				(3)by striking
			 eighth and inserting twelfth.
				
